      Case 1:20-cv-10987-ADB Document 1 Filed 05/21/20 Page 1 of 16



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
______________________________
                               |
The Antitrend LLC,             |
                               |
     Plaintiff,                |
                               |
v.                             |         Case No. 1:20-cv-10987
                               |
Patagonia, Inc.                |
                               |
     Defendant.                |
______________________________|

                               Complaint

     1.   This case seeks to recover damages that Patagonia,

Inc. (“PI”) caused by knowingly misrepresenting material

statements in complaints under the Digital Millennium Copyright

Act (“DMCA"). For example, PI misrepresented that the Antitrend

LLC (“Antitrend”) infringed PI’s copyrights by listing PI’s

products on the “A Reselling Company” Amazon storefront. PI’s

misstatements caused Amazon Services LLC (“Amazon”) to shutter

the A Reselling Company storefront for two weeks during the busy

holiday season which caused substantial harm to Antitrend.

                                Parties

     2.   Antitrend is a Massachusetts Limited Liability Company

located at 83 E Water St., Rockland, MA.

     3.   Patagonia, Inc. (“Defendant” or “PI”) is a California

Corporation located at 235 W. Santa Clara St., Ventura, CA.
      Case 1:20-cv-10987-ADB Document 1 Filed 05/21/20 Page 2 of 16



                       Jurisdiction and Venue

     4.    This Court has subject matter jurisdiction under 28

U.S. Code §§᩿1331, 1332 & 1338.

     5.    PI is subject to jurisdiction under the Massachusetts

long-arm statute, M.G.L. c. 223A § 3.

     6.    PI operates two stores in Massachusetts: Patagonia

Boston and Patagonia Cambridge. It sells its goods through

hundreds of distributors in Massachusetts. PI also regularly

advertises, promotes, supplies, and sells its products to

Massachusetts residents. PI derives substantial revenue from

goods used or consumed here. On information and belief, PI has a

leasehold interest in two properties in Massachusetts.

     7.    This case arose due to PI transacting business in

Massachusetts, including for example, knowingly making

misrepresentations that were sent into and aimed at a business

located in Massachusetts.

     8.    PI’s acts caused harm in Massachusetts.

     9.    PI knew that its acts would cause harm in

Massachusetts.

     10.   Venue is proper in this District under 28 U.S.C.

§§᩿1391 & 1400.

     11.   PI may be found doing business in Massachusetts and in

this District.




                                  -2-
      Case 1:20-cv-10987-ADB Document 1 Filed 05/21/20 Page 3 of 16



                                 Facts

     12.   The Antitrend operates “A Reselling Company” – a

storefront on www.amazon.com.

     13.   Through this storefront, it lists thousands of branded

goods that were purchased on the open market without condition.

     14.   Feedback for the Reselling Company is 99% positive. It

earned this positive rating with authentic products that are

subject to thorough inspection and adopting quality control

processes to maintain its diverse inventory.

    Amazon’s Policies to List Items on an Amazon Storefronts

     15.   Antitrend must follow Amazon’s policies when it lists

a product on the A Reselling Company storefront. For example,

Amazon’s terms require that users match a product to an existing

product detail page if such page for the products exists:

           Match to an existing product listing: If you
           have a product you want to sell which already
           exists on Amazon, you must match to the
           existing product detail page.

     16.   A new product detail page may only be created if the

product is not contained in Amazon’s product catalog:

           Create a new product listing: If the product
           you want to sell does not exist on Amazon,
           you can list a new product and Amazon will
           create a new product detail page.

     17.   According to Amazon’s policies, “[d]etail pages are

shared with other sellers who can offer the same.”




                                  -3-
      Case 1:20-cv-10987-ADB Document 1 Filed 05/21/20 Page 4 of 16



     18.   Amazon assigns each product in its catalog an “Amazon

Standard Identification Number (“ASIN”).

     19.   Once an ASIN is assigned to a product, Amazon sellers

must use that ASIN to list the product.

     20.   An Amazon seller is only permitted to create a new

ASIN for a product if the product has no ASIN.

 The A Reselling Company Lists PI Products as Authorized by Law

     21.   The law authorizes Antitrend to list PI products on

the A Reselling Company storefront on www.amazon.com after

purchasing them on the open market without condition.

     22.   PI is unauthorized to restrict the rights of third-

parties, including Antitrend’s economic rights to freely

participate in an open economy. Because it is unauthorized to

curtail Antitrend’s economic rights, PI has sought to restrict

them by making false claims of copyright infringement.

     23.   Specifically, PI submitted multiple complaints under

the DMCA to Amazon where it knowingly made material

misstatements to accuse Plaintiff of infringing PI’s copyrights.

     24.   On or about September 21, 2019, PI submitted a DMCA

complaint against Antitrend (Complaint ID: 6456607971) where it

knowingly made material misstatements, e.g., falsely stating

that the A Reselling Company storefront infringed PI’s

copyrights by listing 41 items.




                                  -4-
      Case 1:20-cv-10987-ADB Document 1 Filed 05/21/20 Page 5 of 16



     25.   The A Reselling Company had not posted a listing for

22 of the 41 ASINs that PI identified in its DMCA complaint

(ASIN Nos. B07XSM279F, B01MYFHXRG, B07DQVS4GG, B07G7GWJHH,

B073XYCWRP, B06Y1RRQYB, B00P0148WU, B00L1I1WSE, B07R548X1G,

B07TVF8QPY, B07B48CJ38, B01B44L9T6, B01LY8GADU, B07R751G15,

B07SQMKJGF, B06WRRN13G, B07FYPKJMM, B01N9YUR97,

B07961K9S1,B073WHNTQ6, B07TVZXGYT, and B07FYDZ4KD).

     26.   PI knew, should have known, or recklessly disregarded

the fact that the A Reselling Company had no listings for items

with these 22 ASINs. PI knew, should have known, or recklessly

disregarded the fact that content in a listing cannot infringe a

copyright if the listing does not exist.

     27.   PI also identified a product with ASIN No. B07XS94NZ2.

This ASIN does not exist on www.amazon.com. PI knew, should have

known, or recklessly disregarded the fact an imaginary content

cannot infringe a copyright.

     28.   For the remaining listings, Antitrend did not create

nor post any content in any of the detail pages that PI alleged

infringed its copyrights. PI knew, should have known, or

recklessly disregarded that Antitrend did not create or post the

accused content. PI also knew, should have known, or recklessly

disregarded the fact that Antitrend cannot infringe a copyright

if it did not copy any content.




                                  -5-
      Case 1:20-cv-10987-ADB Document 1 Filed 05/21/20 Page 6 of 16



     29.   On information and belief, PI granted to Amazon the

right to sublicense the accused content to Plaintiff when PI

permitted the posting of said content on Amazon.

     30.   Antitrend’s listings did not give rise to copyright

infringement because Amazon had been granted ”a nonexclusive,

royalty-free, perpetual, irrevocable, and fully sublicensable

right to use, reproduce, modify, adapt, publish, perform,

translate, create derivative works from, distribute, and display

such content throughout the world in any media.”

     31.   PI also knew, should have known, or reckless

disregarded the facts that the content that was allegedly copied

lacked copyrightable expression and that Plaintiff has a right

to list items on www.amazon.com for resale that were purchased

on the open market without condition.

     32.   PI filed another DMCA complaint on September 23, 2019

(Complaint ID: 6461164731) where it falsely stated that listings

of items with ASINs B07D17DRVY (grey sweater jacket), B07962T4H9

(grey sweater jacket), B07D18MPTP (grey sweater jacket), and

B00OZH6RHE (black sweater jacket) infringed its copyrights.

     33.   PI knew that these listings for sweater jackets –

whether black or gray – did not infringe its purported

copyrights. PI does not own a copyright on grey sweater jackets

nor on black sweater jackets because these plain-colored sweater

jackets do not contain copyrightable subject matter.


                                  -6-
      Case 1:20-cv-10987-ADB Document 1 Filed 05/21/20 Page 7 of 16



     34.     PI also knew that Antitrend has a right to list items

on amazon.com that were purchased on the open market without

condition.

     35.   PI alleged in its DMCA complaint that the A Reselling

Company infringed its copyright due to infringing content in the

details page. It knew that such assertion was false. PI knew

that the A Reselling Company did not upload any images nor

create any content in the product details page. The detailed

page for one item was created on December 10, 2015 which was

years before the A Reselling Company storefront existed.

     36.   PI also licensed the use of the content in the listing

because, on or around December 10, 2015, PI, its affiliates,

and/or its distributors posted the content on www.amazon.com

and thus granted to Amazon ”a nonexclusive, royalty-free,

perpetual, irrevocable, and fully sublicensable right to use,

reproduce, modify, adapt, publish, perform, translate, create

derivative works from, distribute, and display such content

throughout the world in any media.”

     37.   In a three-day period, Patagonia submitted multiple

DMCA complaints to Amazon alleging that the A Reselling Company

storefront had listed 45 items that infringed PI’s copyrights.

None did. Although it alleged 45 different allegedly infringing

products, PI did not or was unable to identify any copyrights.




                                  -7-
      Case 1:20-cv-10987-ADB Document 1 Filed 05/21/20 Page 8 of 16



     38.   PI knew that its DMCA complaints contained material

misstatements. PI knew that none of the 45 identified listings

infringed its purported copyrights.

     39.   PI continued to submit DMCA complaints targeting the

same ASINs. For example, on September 25, 2019, PI submitted a

second DMCA complaint against a listing with ASIN B07FXZ6BPR

(Complaint ID: 6463892561). The same day, it submitted another

DMCA complaint for ASIN B07PBRL7BP (Complaint ID: 6464049141).

  PI’s Multiple False DMCA Complaints Cause Amazon to Shut Down
               the A Reselling Company Storefront

     40.   A storefront’s competitors, including brand owners,

will often submit false complaints to Amazon against the

storefront with the goal of shutting it down.

     41.   False complaints against a storefront are submitted in

a manner to increase the chances that it will be shut down. For

example, competitors will submit multiple false complaints

within a short time period that each allege infringement against

numerous listings, often with duplicative allegations.

     42.   This strategy not only makes an investigation more

cumbersome, but it also makes it appear that infringement is

rampant while an investigation is still pending.

     43.   PI knew that multiple DMCA complaints in a short

period that alleged numerous listings would likely cause Amazon

to shut down a storefront.



                                  -8-
      Case 1:20-cv-10987-ADB Document 1 Filed 05/21/20 Page 9 of 16



     44.   PI made false material misstatements in its DMCA

complaints intending to close the A Reselling Company

storefront. PI’s false DMCA complaints caused Amazon to shut

down the A Reselling Company storefront.

     45.   For example, between September 21, 2019 and September

25, 2019, PI submitted four DMCA complaints stating that 45

different items listed by the A Reselling Company infringed PI’s

purported copyrights. None of them did. PI knew that its

statements in the DMCA complaint were material and false.

     46.   On October 29, 2019, Amazon reinstated all 45 ASINs

because if found that PI’s complaints were meritless. But PI

made duplicative complaints on these items.

     47.   On two occasions within five days, PI submitted

complaints against listing with ASIN B07PBRL7BP.

     48.   PI also submitted two complaints within five days

against a listing for an item with ASIN B07FXZ6BPR.

     49.   Due to the confusing and duplicative nature in which

they were submitted, PI’s false complaints caused Amazon to shut

down the A Reselling Company storefront from November 11, 2019

to November 27, 2019.

     50.   Even though Amazon had found that PI’s allegations for

each of the 45 accused items had no merit, PI submitted

duplicative submissions of fake complaints against the A

Reselling Company storefront to cause this suspension.


                                  -9-
     Case 1:20-cv-10987-ADB Document 1 Filed 05/21/20 Page 10 of 16



     51.   PI’s fake DMCA complaints caused Amazon to suspend the

A Reselling Company storefront. Amazon did so after it had

reinstated listings with these ASINs because PI’s complaints

lacked merit. Due to PI’s multiplicative and duplicative

submissions of false DMCA complaints, these ASINs had to be

cleared a second time.

     52.   While the A Reselling Company storefront was shut

down, Antitrend requested that PI retract its baseless DMCA

complaints. PI refused to do so.

     53.   Amazon, on November 27, 2019, again found that PI’s

DMCA complaints had no merit when it released the wrongly-

accused products and allowed them to be listed.

     54.   PI knew that its four complaints within five days

stating that a total of 45 items posted by A Reselling Company

infringed its purported copyrights were false when it submitted

them. PI intentionally submitted these false DMCA complaints and

the false statements therein with knowledge that they were false

or with a reckless disregard for the truth.

     55.   PI submitted these DMCA complaints knowing that they

contained material false statements intending to shut down the A

Reselling Company storefront. PI also submitted duplicative

complaints knowing that they were false to cause Plaintiff’s

storefront to be shuttered.

     56.   The Antitrend has suffered harm due to PI’s acts.


                                 -10-
     Case 1:20-cv-10987-ADB Document 1 Filed 05/21/20 Page 11 of 16



              Count I – Violation of 27 U.S.C. § 512(f)

     57.   Paragraphs 1-56 are incorporated herein by reference

     58.   PI knowingly submitted multiple complaints to Amazon

under the DMCA that materially misrepresented that Antitrend

posted listings on Amazon with material that infringed PI’s

copyrights.

     59.   The Antitrend did not create any content in the

listings that PI alleged to contain infringing content. For

instance, PI alleged Antitrend infringed content posted as early

as 2015—over a year before Antitrend existed. PI or its

authorized agent also had granted to Amazon a license to use and

sublicense the alleged infringing content.

     60.   PI knew that Antitrend did not infringe its copyrights

when it submitted its multiple false complaints to Amazon.

     61.   In each of its DMCA complaints, PI’s misstatements

that Antitrend infringed its purported copyrights by posting

listings was material.

     62.   PI refused to retract its false complaints.

     63.   PI’s false complaints caused Amazon to deactivate the

A Reselling Company storefront from November 11, 2019 to

November 27, 2019.

     64.   PI’s false complaints caused Antitrend substantial

harm, including for example, lost sales during the time in which

the A Reselling Company storefront was deactivated.


                                 -11-
     Case 1:20-cv-10987-ADB Document 1 Filed 05/21/20 Page 12 of 16



                       Count II – Defamation

     65.   Paragraphs 1-64 are incorporated herein by reference.

     66.   PI published false statements regarding the Antitrend.

     67.   PI submitted four false complaints against the A

Reselling Company storefront operated by the Antitrend alleging

copyright infringement. PI falsely stated that the Antitrend

posted 45 listings on its A Reselling Company Amazon storefront

that infringed its copyrights. These items did not infringe any

purported copyright. Some did not even exist. PI knew or should

have known that these statements were false, or acted with a

reckless disregard for the truth when it made these statements.

     68.   PI intended these statements to damage Antitrend’s

reputation in the community, including the business community,

the Amazon community, and elsewhere. PI made these statements

intending to shut down the A Reselling Company storefront.

     69.   These statements caused the Antitrend economic loss.

     70.   For example, Amazon deactivated the A Reselling

Company storefront for over two weeks because of Defendant’s

false statements which resulted in lost sales.

     71.   The Antitrend also had to retain legal counsel to

defend against Defendant’s false and defamatory statements.

     72.   Defendant intentionally and unreasonably failed to

retract the false complaints when the falsity of their

statements were made known.


                                 -12-
     Case 1:20-cv-10987-ADB Document 1 Filed 05/21/20 Page 13 of 16



                    Count III – Injurious Falsehood

     73.   Paragraphs 1-72 are incorporated herein by reference.

     74.   PI published false statements regarding the Antitrend.

     75.   Defendant knew or should have known that the

statements were false or acted in reckless disregard of their

truth or falsity.

     76.   These statements were harmful to the Antitrend’s

interests of a pecuniary value.

     77.   Defendant intended to publish the statement to harm

the Antitrend’s interests or recognized or should have

recognized that they were likely to do so.

     78.   The Antitrend suffered pecuniary loss resulting from

PI’s false statements.

       Count IV – Intentional Interference with Prospective
                       Contractual Relations

     79.   Paragraphs 1-78 are incorporated herein by reference.

     80.   Defendant knew of the Antitrend’s potential contracts

with consumers seeking to purchase items listed on the A

Reselling Company storefront.

     81.   Defendant intentionally and improperly interfered with

Antitrend’s prospective contracts with these consumers. For

example, Defendant caused Amazon to shut down the A Reselling

Company storefront from November 11, 2018 to November 27, 2019.




                                 -13-
     Case 1:20-cv-10987-ADB Document 1 Filed 05/21/20 Page 14 of 16



     82.    Defendant had improper motives and used improper means

to interfere with these prospective contractual relations.

     83.    Defendant’s interference caused the Antitrend damage.

     84.    Defendant’s interference prevented the Antitrend from

taking advantage of these prospective contractual relations.


       Count V – Intentional Interference with the Antitrend’s
             Advantageous Business Relations with Amazon

     85.    Paragraphs 1-84 are incorporated herein by reference.

     86.    The Antitrend had a business relationship for economic

benefit with Amazon. The Defendant knew of this relationship.

     87.    The Defendant interfered with the relationship through

improper motive or means, by for example, submitting false

complaints against the A Reselling Company storefront intending

for Amazon to shut down this storefront. Due to Defendant’s

false complaints, Amazon shut down the A Reselling Company

storefront from November 11, 2018 to November 27, 2019.

     88.    The Defendant’s conduct caused the Antitrend harm.

           Count VI – Violation of M.G.L. c. 93A, §§ 2, 11

     89.   Paragraphs 1-88 are incorporated herein by reference.

     90.   Defendant’s acts are unlawful under M.G.L. c. 93A §§ 2,

11, which declares unfair methods of competition and unfair or

deceptive acts or practices in trade or commerce unlawful.

     91.   PI engages in trade and commerce in Massachusetts and

its conduct giving rise to this action occurred here.


                                 -14-
      Case 1:20-cv-10987-ADB Document 1 Filed 05/21/20 Page 15 of 16



      92.   PI violated G.L. c. 93A, § 2 by submitting false

complaints to Amazon regarding the Antitrend’s posting of items

through the A Reselling Company Amazon storefront.

      93.   PI made these false complaints intending to shut down

the A Reselling Company Amazon storefront. PI’s efforts were

designed to thwart competition. PI’s unfair methods also

include, on information and belief, placing unlawful restraints

on the downstream resale of its products, misusing its

trademarks, and eliminating competition on Amazon by making

false complaints and defamatory statements.

      94.   PI’s violations of G.L. c. 93A, § 2 have caused

Plaintiff harm, including for example, costs to defend itself

against false complaints, lost sales, and lost customers.

                           Relief Requested

      WHEREFORE, Plaintiff requests that this Court enter

judgment against Defendant and grant the following relief:

(a)   An award of compensatory to Plaintiff;

(b)   An award of multiple damages to Plaintiff;

(c)   An award of attorney fees and costs as well as pre-judgment
      interest and post-judgment interest; and,

(d)   For such other and further relief as the court deems the
      Plaintiff to be entitled, according to justice and equity.

                              Jury Demand

      Plaintiff requests trial by jury on all claims so triable.



                                  -15-
     Case 1:20-cv-10987-ADB Document 1 Filed 05/21/20 Page 16 of 16



Dated: May 21, 2020                     Respectfully Submitted,

                                        Attorney for Antitrend,

                                        /s/ Brian K. Wells
                                        Brian Wells
                                        B.B.O. No. 670,462
                                        Wells P.C.
                                        112 Water St., Ste. 201
                                        Boston, MA 02109
                                        Telephone: 617-842-6161
                                        brian@wells.legal




                                 -16-
